EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO SHAREHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our results of operations depend primarily on our net interest income and, to a lesser degree, other income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities and other interest-earning assets (primarily cash equivalents), and the interest paid on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings.Other income consists primarily of fees and services charges from deposit products, fee income from our financial services subsidiary, realized gains on sales of loans and securities, earnings on bank owned life insurance, mortgage fee income and miscellaneous other income.Our results of operations also are affected by our provision for loan losses and other expense. Other expense consists primarily of salaries and employee benefits, occupancy expense, equipment expense, electronic banking, data processing costs, mortgage fees and taxes, advertising, directors’ fees, FDIC premium expense, audit and tax services, and other miscellaneous expenses. Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, government policies and actions of regulatory authorities. In 2011 we had a net loss of $72,000 compared to net income of $220,000 in 2010. The year over year reduction in earnings was attributable to an increase in other expense and an increase in provision for loan losses, partially offset by an increase in net interest income, an increase in other income, and an increase in benefit for income taxes. The increase in other expense was the result of increases in salaries and employee benefits, occupancy, data processing costs, advertising, equipment, directors’ fees, mortgage fees and taxes, audit and tax services and other miscellaneous expense, partially offset by decreases in electronic banking and FDIC premium expense. In addition to annual cost of living increases in salary and employee benefit expense for all staff in 2011, the increase in other expense was primarily attributable to the continued investment in the loan origination division with increased salary costs associated with additional staff and higher commissions generated by improved volume of loan originations, additional occupancy, equipment expenses and mortgage fees and taxes deemed necessary in order to successfully grow our loan portfolio to increase interest income and earnings. Also contributing to the increases in salaries and employee benefits, occupancy, advertising, equipment, and miscellaneous other expenses were additional costs associated with our newest branch in Perinton, New York that opened in October of 2011. The decrease in our FDIC premium expense in 2011 compared to 2010 resulted from changes made by the FDIC reflecting a lower rate in our deposit insurance assessment effective April 1, 2011 and applied beginning with the invoice payable on September 30, 2011. The increase in net interest income reflects the Company’s ability to lower deposit and borrowing costs, which offset a decline in interest income generated from interest earning assets.The increase in other income resulted primarily from increases in Oakleaf fee income, the Bank’s wholly owned non-deposit investment services subsidiary, realized gain on sale of loans, and mortgage fee income, partially offset by decreases in deposit service fees, realized gain on sale of securities, and bank owned life insurance income. A substantial portion of the increase in other income was attributable to realized gain on sale of loans and mortgage fees associated with the growth in mortgage loan production in 2011. The Company’s lower effective tax rate for 2011 and 2010, compared to prior years, resulted from a reduction in income tax expense due to the cash surrender value of our bank-owned life insurance and municipal bond interest income, which are tax exempt for Federal income tax purposes. 1 The credit quality of the Company’s loan portfolio remains strong.At December 31, 2011, the Company had one non-performing loan for $325,000 compared to no non-performing loans at December 31, 2010. We recorded a $30,000 provision for loan losses for the year ended December 31, 2011 compared to a $21,000 provision for loan losses for the year ended December 31, 2010. The allowance for loan losses was $411,000, or 0.32% of loans outstanding, at December 31, 2011 compared to $384,000, or 0.34% of loans outstanding, at December 31, 2010. Management has evaluated the Company’s loan loss reserve and believes it is adequately funded at December 31, 2011 based on the quality of the current loan portfolio. The Company has reviewed its investment securities totaling $75.6 million at December 31, 2011, and does not expect to record any other-than-temporary impairment charges in the portfolio in 2012. The Company continues to realize healthy deposit growth with success in attracting low-cost core deposits as well as modest time deposit increases reflective of the confidence and trust that our community continues to place in the Company in the challenging economy. Critical Accounting Policies Critical accounting policies are defined as those that involve significant judgments and uncertainties, and could potentially result in materially different results under different assumptions and conditions. We believe that the most critical accounting policies upon which our financial condition and results of operations depend, involve the most complex subjective decisions or assessments including our policies with respect to our allowance for loan losses, other-than-temporary impairment of investment securities, and deferred tax assets. Allowance for Loan Losses.The allowance for loan losses is the amount estimated by management as necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date.The amount of the allowance is based on significant estimates, and the ultimate losses may vary from such estimates as more information becomes available or conditions change.The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions used and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. As a substantial percentage of our loan portfolio is collateralized by real estate, appraisals of the underlying value of property securing loans are critical in determining the amount of the allowance required for specific loans.Assumptions are instrumental in determining the value of properties.Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance determined.Management carefully reviews the assumptions supporting such appraisals to determine that the resulting values reasonably reflect amounts realizable on the related loans. 2 Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.We consider a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates by management that may be susceptible to significant change based on changes in economic and real estate market conditions. The evaluation has specific, general, and unallocated components.The specific component relates to loans that are classified as special mention, substandard, doubtful, or loss.For such loans that are also classified as impaired, an allowance is generally established when the collateral value of the impaired loan is lower than the carrying value of that loan.The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. Actual loan losses may be significantly more than the allowance we have established which could have a material negative effect on our financial results. Other-Than-Temporary Impairment of Investment Securities.When the fair value of a held to maturity or available for sale security is less than its amortized cost basis, an assessment is made at the balance sheet date as to whether other-than-temporary impairment (“OTTI”) is present. The Company considers numerous factors when determining whether a potential OTTI exists and the period over which the debt security is expected to recover.The principal factors considered are (1) the length of time and the extent to which the fair value has been less than amortized cost basis, (2) the financial condition of the issuer (and guarantor, if any) and adverse conditions specifically related to the security industry or geographic area, (3) failure of the issuer of the security to make scheduled interest or principal payments, (4) any changes to the rating of a security by a rating agency, and (5) the presence of credit enhancements, if any, including the guarantee of the federal government or any of its agencies. For debt securities, OTTI is considered to have occurred if (1) the Company intends to sell the security, (2) it is more likely than not the Company will be required to sell the security before recovery of its amortized cost basis, or (3) if the present value of expected cash flows is not sufficient to recover the entire amortized cost basis. In determining whether OTTI has occurred for equity securities, the Company considers the applicable factors described above and the intent and ability of the Company to retain its investment in the issuer for the period of time sufficient to allow for any anticipated recovery in fair value. 3 For debt securities, credit-related OTTI is recognized in earnings while non-credit-related OTTI on securities not expected to be sold is recognized in other comprehensive income (loss).Credit-related OTTI is measured as the difference between the present value of an impaired security’s expected cash flows and its amortized cost basis.Non-credit-related OTTI is measured as the difference between the fair value of the security and its amortized costs less any credit-related losses recognized.For securities classified as held to maturity, the amount of OTTI recognized in other comprehensive income (loss) is accreted to the credit-adjusted expected cash flow amounts of the securities over future periods.For equity securities, the entire amount of OTTI is recognized in earnings. Deferred Tax Assets.The deferred tax assets and liabilities represent the future tax return consequences of the temporary differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of the deferred tax assets will not be realized.Deferred tax assets and liabilities are reflected at income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled.As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Business Summary Our business has traditionally focused on originating one-to-four family residential real estate mortgage loans and home equity lines of credit for retention in our portfolio and offering retail deposit accounts insured by the Federal Deposit Insurance Corporation. Our primary market area consists of Monroe County and the surrounding upstate New York counties of Livingston, Ontario, Orleans and Wayne.In the low interest rate environment experienced throughout 2011 and 2010, management decided to sell a portion of the fixed-rate residential real estate loans that we originated in order to manage interest rate risk. The low interest rate environmentin 2011 and 2010 has resulted in decreased loan interest income as well as lower yields on the loan portfolio.The decrease in balances in investment securities, as well as lower yields in the overall investment securities portfolio in 2011 compared to 2010, has resulted in decreased investment securities interest income.Despite an increase in the balance in cash and cash equivalents, primarily interest-earning deposits at the Federal Reserve Bank and Federal Home Loan Bank, in 2011 compared to 2010, income on interest-earning deposits decreased.The Company continues to maintain a strong liquidity position, retaining significant cash and cash equivalent balances that will allow the Company to capitalize on investment and lending opportunities that may arise in future periods. The yield on interest-earning assets decreased by 23 basis points to 3.92% for the year ended December 31, 2011 from 4.15% for the year ended December 31, 2010, while the cost of liabilities decreased 49 basis points to 1.50% for the year ended December 31, 2011 from 1.99% for the year ended December 31, 2010. Decreased interest rates have lowered our cost on deposits and borrowings at a faster rate than our long-term loans and investments, providing positive results in our net interest income in 2011 and 2010.Our average interest rate spread increased to 2.42% for the year ended December 31, 2011 from 2.16% for the year ended December 31, 2010, and our average net interest margin increased to 2.55% for the year ended December 31, 2011 from 2.34% for the year ended December 31, 2010.The increase in net interest margin in 2011, reflective of an increase in net interest income, was the result of the Company’s ability to reduce the deposit and borrowing costs in a low interest rate environment, partly offset by decreased yields on interest-earning assets. If the Federal Reserve Board continues to maintain its target for Federal Funds Rate at 0.0%-0.25% throughout 2012, the decreased market rates should have a downward effect on yields in both interest-earning assets and interest-bearing liabilities. 4 Loans receivable, net, increased $12.3 million during 2011 to $126.7 million at December 31, 2011 from $114.5 million at December 31, 2010. In 2011, we originated $53.1 million in loans, primarily one-to-four-family residential mortgages, sold $11.8 million of our mortgage loan originations including $5.0 million of conventional fixed-rate residential mortgages on a servicing-retained basis and $6.8 million of correspondent FHA mortgage loans on a servicing-released basis.The Company also brokered $7.0 million of FHA mortgage loans in 2011.The $18.8 million of total sold and brokered residential mortgages and FHA mortgage loans in the secondary market generated a net gain of $430,000 which was recorded in other income.The Company ended December 31, 2011 with $19.9 million in mortgage loans serviced for others and will realize servicing income on these loans as long as these loans have outstanding balances.Based on the Company’s business strategy and market conditions in 2012, we intend to continue to sell, on a selective basis, a portion of our fixed-rate residential mortgage loans and FHA mortgage loans. Deposits increased $12.7 million to $175.1 million at December 31, 2011 from $162.4 million at December 31, 2010.The deposit increase was primarily at our newest branch in Perinton as a result of our grand opening promotional savings and certificate of deposit offerings in an effort to encourage new customers to experience our products and services.In 2012, we intend to continue to grow our deposits with competitive products and pricing, excellent customer service and targeted marketing activities. Borrowings decreased by $2.6 million to $24.2 million at December 31, 2011 from $26.7 million at December 31, 2010. Our balance sheet is highly liquid with cash and cash equivalents, mainly interest-earning deposits at the Federal Reserve Bank and Federal Home Loan Bank, increasing by $1.2 million to $9.0 million at December 31, 2011, from $7.8 million at December 31, 2010. Business Strategy Our business strategy is to operate as a well-capitalized community bank that is dedicated to providing exceptional personal service to our customers.We will continue to focus our efforts to be the primary provider of financial services to families and individuals in our market area. Our business strategy is to grow and improve our profitability by: ● Continuing to emphasize the origination of residential real estate loans; ● Operating as a community-oriented retail financial institution with branch expansion primarily in eastern Monroe County, New York; 5 ● Continuing to manage our interest rate risk; ● Aggressively marketing our core deposits; increasing our share of lower-cost checking accounts, cross selling our deposit products, and enhancing transaction convenience with wider ATM access at no cost to the customer; ● Maintaining high asset quality; ● Increasing non-interest revenues; and ● Cost control of operating expenses. We believe that these strategies will guide our business and provide shareholder value as we continue to grow our branch network.We intend to continue to pursue our business strategy,subject to changes necessitated by future market conditions and other factors.We intend to focus on the following: ● Retail-Oriented Community Financial Institution.Fairport Savings Bank was established in Fairport, New York in 1888 and has been operating continuously since that time. We are committed to meeting the financial needs of the communities we serve and we are dedicated to providing personalized quality service to our customers. We believe that we can be more effective than many of our competitors in serving our customers because of the ability of our senior management to promptly and effectively respond to customer requests and inquiries. ● Managing Our Interest Rate Risk. To improve our interest rate risk, in recent years we have reduced the fixed-rate loan originations added to our loan portfolio by selling select fixed-rate mortgages in the secondary market, investing a portion of funds received from loan payments and repayments in shorter term and intermediate term, liquid investment securities and securities classified as available for sale including US Government agency debt obligations and mortgage-backed securities; emphasizing the marketing of our passbook, savings and checking accounts, money market accounts and increasing the duration whenever possible of our certificates of deposit; and taken longer duration Federal Home Loan Bank borrowings. If short-term interest rates remain low in 2012, we expect a decrease in our cost of funds on deposits and borrowings. This would positively affect the average cost of our interest-bearing liabilities as our certificates of deposit and borrowings mature and reprice at a lower cost to us.We have $51.0 million in certificate of deposit accounts (including individual retirement accounts) that are scheduled to mature during 2012.If we retain these deposits, it will most likely be at a lower cost to us than their current contractual rate. 6 ● Emphasizing Residential Real Estate Lending.Historically we have emphasized the origination of one-to-four family residential loans within Monroe County and the surrounding counties of Livingston, Ontario, Orleans and Wayne. As of December 31, 2011, 89.5% of our loan portfolio consisted of one-to-four family residential loans, and 99.9% of our loan portfolio consisted of loans secured by real estate. The Company intends to continue to emphasize aggressive, yet prudent originations of loans secured by one-to-four family residential real estate. In addition to our 5 full service branches, we operate three mortgage loan origination offices located in Canandaigua, Pittsford, and Watertown, New York. ● Maintaining High Asset Quality. We believe thatour high asset quality is a result of conservative underwriting standards, the diligence of our loan collection personnel and the stability of the local economy.At December 31, 2011, we had one non-performing loan for $325,000, and at this date, our ratio of allowance for loan losses to non-performing loans was 126.6% and our ratio of allowance for loan losses to total loans was 0.32%.Because 99.9% of our loans are secured by real estate, and our level of non-performing loans has been low in recent periods, we believe that our allowance for loan losses is adequate to absorb the probable losses inherent in our loan portfolio. Management continues to actively monitor the performance of the loan portfolio during these difficult economic times. 7 Comparison of Financial Condition at December 31, 2011, 2010 and 2009 At December31, At December 31, At December 31, (In thousands) Selected Financial Condition Data: Total assets $ $ $ Cash and cash equivalents Securities available for sale Securities held to maturity Loans held for sale - Loans, net Deposits Federal Home Loan Bank advances Stockholder’s equity For the Year Ended December 31, (In thousands) Selected Operating Data: Interest and dividend income $ $ $ Interest expense Net interest income Provision for loan losses 30 21 28 Net interest income after provision for loan losses Other income Other expense Income (loss) before income taxes ) 45 Provision (benefit) for income taxes ) 45 ) Net income (loss) $ ) $ $ 68 8 At or For the Year Ended December31, Selected Financial Ratios and Other Data: Performance Ratios: Return on average assets )% % % Return on average equity )% % % Interest rate spread (1) % % % Net interest margin (2) % % % Efficiency ratio (3) % % % Other income to average total assets % % % Other expense to average total assets % % % Average interest-earning assets to average interest-bearing liabilities % % % Asset Quality Ratios: Non-performing assets as a percent of total assets % % % Non-performing loans as a percent of total loans % % % Allowance for loan losses as a percent of non-performing loans % % % Allowance for loan losses as a percent of total loans % % % Capital Ratios: Total risk-based capital (to risk-weighted assets) % % % Tier 1 leverage (core) capital (to adjusted tangible assets) % % % Tangible capital (to tangible assets) % % % Tier 1 risk-based capital (to risk-weighted assets) % % % Average equity to average total assets % % % Other Data: Number of full service offices 5 4 4 Represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearingliabilities for the period. The net interest margin represents net interest income as a percent of average interest-earning assets for the period. The efficiency ratio represents other expense divided by the sum of net interest income and other income. Total Assets.Total assets increased $10.8 million, or 5.1%, to $223.3 million at December 31, 2011 from $212.4 million at December 31, 2010, reflecting increases in net loans receivable, cash and cash equivalents, loans held for sale, premises and equipment, securities classified as held to maturity, and Bank Owned Life Insurance (“BOLI”), partially offset by decreases in securities classified as available for sale, investment in FHLB stock, prepaid FDIC premium, accrued interest receivable, and other assets. Net loans receivable increased $12.3 million, or 10.7%, to $126.7 million at December 31, 2011 from $114.5 million at December 31, 2010.In 2011 we increased our fixed-rate residential mortgage loans in the portfolio as an earnings strategy, despite selling $11.8 million in fixed-rate residential loans and correspondent FHA mortgages in 2011 to reduce interest rate risk.The mortgage loans service for others increased by $764,000 to $19.9 million at December 31, 2011 compared to $19.1 million at December 31, 2010.Mortgage loans held for sale increased by $1.2 million to $1.5 million at December 31, 2011 compared to $342,000 at December 31, 2010. Securities available for sale decreased by $4.2 million, or 5.8%, to $68.4 million at December 31, 2011 from $72.6 million at December 31, 2010. The decrease is primarily due to purchases of $49.8 million and a $598,000 increase in the fair value of securities available for sale, net of maturities of $42.4 million, $1.5 million in agency securities sales, $1.4 million in mortgage-backed securities sales, $8.2 million in mortgage-backed securities principal repayments, $386,000 in SBA principal repayments, and $740,000 in net amortization of premiums and accretion of discounts. The bank owned life insurance cash surrender value increased by $121,000, or 3.9%, to $3.3 million at December 31, 2011 from $3.1 million at December 31, 2010.The Bank’s prepaid FDIC premium decreased by $142,000, or 24.5%, to $437,000 at December 31, 2011 from $579,000 at December 31, 2010.Accrued interest receivable decreased by $4,000, or 0.5%, to $884,000 at December 31, 2011 from $888,000 at December 31, 2010.Other assets decreased by $452,000, or 40.8%, to $656,000 at December 31, 2011 from $1.1 million at December 31, 2010 as a result of a decrease in principal receivable on Freddie Mac mortgage-backed securities at December 31, 2011. 9 Cash and cash equivalents increased by $1.2 million, or 15.4%, to $9.0 million at December 31, 2011 from $7.8 million at December 31, 2010. Securities held to maturity increased $47,000 or 0.7%, to $7.2 million at December 31, 2011 from $7.2 million at December 31, 2010 due to purchases of $716,000 in state and municipal securities, partially offset by $653,000 of principal repayments on mortgage-backed securities, and $16,000 in net amortization of premiums and accretion of discounts.Federal Home Loan Bank of New York stock decreased by $112,000 or 7.4%, to $1.4 million at December 31, 2011, from $1.5 million at December 31, 2010 with the redemption of stock due to less FHLB borrowings in 2011. Premises and equipment, net, increased $949,000, or 35.1%, to $3.7 million at December 31, 2011 from $2.7 million a year earlier due to an additional office building, along with additional furniture, fixtures and equipment for the new Perinton branch that opened in October 2011. Deposits and Borrowings. Total deposits increased $12.7 million, or 7.8%, to $175.1 million at December 31, 2011 from $162.4 million at December 31, 2010.The increase in our deposits reflected a $10.3 million increase in interest-bearing transaction accounts, a $1.6 million increase in certificates of deposit, including individual retirement accounts, and an increase of $818,000 in non-interest-bearing checking accounts.The $10.3 million increase in interest-bearing transaction accounts included an increase of $2.5 million in interest-bearing checking accounts, an increase of $11.1 million in savings accounts, and a decrease of $3.3 million in money market accounts.Certificates of deposit (including our individual retirement accounts) increased $1.6 million to $96.6 million at December 31, 2011 from $95.1million at December 31, 2010. In 2011, we were successful in growing deposit balances at the Perinton branch to $18.8 million with grand opening promotional savings and certificate of deposit specials. With the deposit growth in 2011, we were able to decrease borrowings from the Federal Home Loan Bank of New York to $24.2 million at December 31, 2011 from $26.7 million at December 31, 2010. Stockholders’ Equity. Stockholders’ equity increased $351,000 to $20.8 million at December 31, 2011 from $20.5 million at December 31, 2010.The increase resulted from an increase of $395,000 in unrealized gain on securities available for sale, net of taxes and a $28,000 increase from committed ESOP shares, partially offset by a net loss of $72,000.The Bank’s capital ratios continue to classify Fairport Savings Bank as a well capitalized bank, the highest standard of capital rating as defined by the Bank’s regulators. 10 Comparison of Operating Results for the Years Ended December 31, 2011 and 2010 General.The net loss of $72,000 for the year ended December 31, 2011 is a decrease in earnings of $292,000 from net income of $220,000 for the year ended December 31, 2010.The year over year reduction in earnings of $292,000 was attributable to an $843,000 increase in other expense and a $9,000 increase in provision for loan losses, partially offset by an increase in net interest income of $336,000, an increase in other income of $65,000, and an increase in benefit for income taxes of $159,000. Interest and Dividend Income.Total interest and dividend income decreased $621,000, or 7.2%, to $8.0 million for the year ended December 31, 2011 from $8.6 million for the year ended December 31, 2010. The interest and dividend income decrease resulted from a 23 basis point decrease in the overall yield on interest-earning assets to 3.92% for 2011 from 4.15% for 2010 reflecting decreases in market interest rates in a lower interest rate environment and a $2.9 million decrease year over year in average interest-earning assets. Interest income on loans, including fees, decreased $172,000, or 2.7%, to $6.2 million for 2011 from $6.4 million for 2010, reflecting a 34 basis point lower average yield, despite an increase in the average balance of loans to $119.8 million for 2011 from $115.5 million for 2010.The average yield on loans decreased to 5.16% for 2011 from 5.50% for 2010, reflecting decreases in market interest rates on loan products. Interest income on investment securities decreased $476,000 to $897,000 in 2011 from $1.4 million in 2010.The average balance of investment securities decreased $12.3 million, or 23.1%, to $40.8 million from $53.0 million, while the average yield on investment securities decreased to 2.20% from 2.59%. Interest income on mortgage-backed securities decreased $10,000 to $847,000 in 2011, from $857,000 in 2010, reflecting a decrease in the average yield on mortgage-backed securities of 49 basis points to 2.51% in 2011 from 3.00% in 2010, despite the average balance of mortgage-backed securities increase of $5.1 million, or 18.0%, to $33.7 million from $28.6 million.Interest income on federal funds sold decreased by $4,000, to $11,000 for 2011 from $15,000 for 2010. The average balance of federal funds sold decreased by $2.2 million for the year, while the average yield decreased by 1 basis point to 0.14% for 2011 from 0.15% for 2010. Interest income on state and municipal securities increased $41,000 to $52,000 in 2011, from $11,000 in 2010.The average balance of state and municipal securities increased by $2.1 million, or 412.6%, to $2.6 million from $501,000, while the average yield decreased by 31 basis points to 3.08% from 3.39% in 2010. Total Interest Expense.Total interest expense decreased $957,000, or 25.5%, to $2.8 million for the year ended December 31, 2011 from $3.8 million for the year ended December 31, 2010. The decrease in total interest expense resulted from a 49 basis point decrease in the average cost of interest-bearing liabilities to 1.50% for 2011 from 1.99% for 2010, as a result of lower market interest rates paid on deposits and less interest paid in FHLB borrowings expense, and a $2.2 million decrease in the average balance of interest-bearing liabilities. Interest expense on deposits decreased $622,000, or 24.7%, to $1.9 million for 2011 from $2.5 million for the prior year. The decrease resulted primarily from a 42 basis points decrease to 1.18% in the weighted average rate we paid on deposits for 2011 from 1.60% for 2010 in response to lower market interest rates. The average balance in transaction accounts, traditionally our lower cost of deposit accounts, increased by $2.5 million to $69.2 million for 2011 from $66.7 million for 2010, with a decrease in average cost of transaction accounts of 31 basis points to 0.44% in 2011 from 0.75% in 2010.Additionally, the average balance of certificates of deposit, including individual retirement accounts, traditionally our higher yielding deposit cost, increased by $180,000 to $95.6 million in 2011 from $95.4 million in 2010 with a decrease in the cost of certificates of deposit accounts by 45 basis points to 1.67% in 2011 from 2.12% in 2010. 11 At December 31, 2011, we had $51.0 million of certificates of deposits, including individual retirement accounts, which are scheduled to mature during 2012.Based on current market interest rates, we expect that the cost of these deposits will continue to decrease. Interest expense on Federal Home Loan Bank advances decreased $335,000, or 27.2%, to $898,000 for 2011 from $1.2 million for the year ended December 31, 2010. The decreased interest expense was caused by a $4.9 million decrease in our average balance of Federal Home Loan Bank advances totaling $25.4 million for 2011 compared to $30.2 million for 2010, with a decreased cost of these funds from 4.08% to 3.54%. Net Interest Income.Net interest income increased $336,000, or 6.9%, to $5.2 million for the year ended December 31, 2011 from $4.9 million for the year ended December 31, 2010. The increase in net interest income was primarily attributable to a 26 basis point increase in our interest rate spread to 2.42% for 2011 from 2.16% for 2010, and an increase in our net interest margin of 21 basis points to 2.55% for 2011 from 2.34% for 2010. The increase in our interest rate spread and net interest margin were the result of an increase in net interest income with decreased interest expense on deposits, partially offset by decreased yields from interest-earning assets.While these short-term market interest rates (used as a guide to price our deposits) have decreased, longer-term market interest rates (used as a guide to price our longer-term loans) have also decreased. In 2011, rates on our deposits and borrowings re-priced downward faster than the rates on our loans and investments. This resulted in a reduction in our cost of funds and positively impacted our interest rate spread which had a positive effect on net interest income.Interest expense decreased as a result of lower market interest rates being paid on all deposit accounts and we experienced lower FHLB advance expense with a lower volume of borrowings replaced by lower cost deposits. Provision for Loan Losses. We establish provisions for loan losses which are charged to operations in order to maintain the allowance for loan losses at a level we consider necessary to absorb credit losses inherent in the loan portfolio that are both probable and reasonably estimable at the balance sheet date. In determining the level of the allowance for loan losses, we consider past and current loss experience, evaluations of real estate collateral, current economic conditions, volume and type of lending, adverse situations that may affect a borrower’s ability to repay a loan and the levels of nonperforming and other classified loans.The amount of the allowance is based on estimates and the ultimate losses may vary from such estimates as more information becomes available or conditions change.We assess the allowance for loan losses on a quarterly basis and make provisions for loan losses in order to maintain the allowance. Based on our evaluation of the above factors, we recorded a $30,000 provision for loan losses for the year ended December 31, 2011 compared to a $21,000 provision for loan losses for the year ended December 31, 2010.The rationale for the increase in 2011 was the result of additional general provisions deemed necessary to support an increased balance of loans receivable as well as a potentially weaker economy. The allowance for loan losses was $411,000, or 0.32% of net loans outstanding, at December 31, 2011 compared to $384,000, or 0.34% of net loans outstanding, at December 31, 2010.In 2011, we had a $3,000 loss on a participation loan that was charged to the allowance for loan losses compared to a $5,000 loss on a participation loan that was charged to the allowance for loan losses in 2010. 12 Other Income.Other income increased by $65,000, or 5.0%, to $1.4 million for 2011 from $1.3 million for 2010.Theincrease in other income resulted primarily from increases in Oakleaf fee income, the Bank’s wholly owned non-deposit investment services subsidiary, realized gain on sale of loans, and mortgage fee income, partially offset by decreases in deposit service fees, realized gain on sale of securities, and bank owned life insurance income. A substantial portion of the increase in other income was attributable to realized gain on sale of loans and mortgage fees associated with the growth in mortgage loan production in 2011.Gain on sale of loans increased $32,000 or 8.0% to $430,000 in 2011 from $398,000 in 2010.Mortgage fee income increased by $78,000 or 35.0% to $301,000 in 2011 from $223,000 in 2010. Fee income from Oakleaf Services insurance/annuity and security sales increased by $12,000, or 24.0% to $62,000 in 2011 from $50,000 in 2010.Service fee income decreased by $34,000, or 15.3%, to $189,000 in 2011 from $223,000 in 2010 resulting from decreased checking account service fees associated with overdraft protection fees.Gain on sale of securities decreased $20,000 or 12.9% to $135,000 in 2011 from $155,000 in 2010.We recorded a decrease of $10,000 in BOLI earnings in 2011 to $121,000, with recorded income of $131,000 in 2010. Other income increased $2,000 or 1.6% to $129,000 in 2011 from 127,000 in 2010 primarily due to additional ATM network fees associated with higher ATM/debit card usage in 2011 compared to 2010.There were no sales of real estate owned for 2011 compared to a $5,000 loss on sale of real estate owned for 2010. Other Expense.Other expense increased $843,000, or 14.4%, to $6.7 million in 2011 from $5.9 million in 2010.The $843,000 increase in other expense was the result of increases in salaries and employee benefits of $554,000, occupancy of $137,000, data processing costs of $3,000, advertising of $33,000, equipment of $99,000, directors’ fees of $22,000, mortgage fees and taxes of $14,000, audit and taxes of $35,000, and other miscellaneous expense of $40,000.The increase in other expense was partially offset by decreases in electronic banking of $21,000 and FDIC premium expense of $73,000. In addition to annual cost of living increases in salary and employee benefit expense for all staff in 2011, the increase in other expense was primarily attributable to the continued investment in the loan origination division with increased salary costs associated with additional staff, and higher commissions generated by improved volume of loan originations, additional occupancy, equipment expenses and mortgage fees and taxes deemed necessary in order to successfully grow our loan portfolio to increase interest income and earnings. Also contributing to the increases in salaries and employee benefits, occupancy, advertising, equipment, and miscellaneous other expenses were additional costs associated with our newest branch in Perinton, New York that opened in October of 2011. The decrease in our FDIC premium expense in 2011 compared to 2010 resulted from changes made by the FDIC reflecting a lower rate in our deposit insurance assessment effective April 1, 2011 and applied beginning with the invoice payable on September 30, 2011. Income Tax Expense (Benefit).Income tax benefit was $114,000for 2011, a decrease of $159,000 compared to a tax expense of $45,000 for 2010.The effective tax rate was (61.3%) in 2011 compared to 17.0% in 2010.The Company’s lower effective tax rate for 2011 and 2010, compared to prior years, resulted from a reduction in income tax expense due to the increase in cash surrender value of our bank-owned life insurance and municipal bond interest income, which are tax exempt for Federal income tax purposes. 13 Average balances and yields.The following table sets forth average balance sheets, average yields and costs and certain other information at and for the years indicated.All average balances are daily average balances.Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield.The yields set forth below include the effect of deferred fees, discounts and premiums that are accreted or amortized to interest income or interest expense. For the Years Ended December 31, Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost Interest-earning assets: Loans $ $ % $ $ % $ $ % Federal funds sold 11 15 6 Investment securities Mortgage-backed securities State and Municipal securities (1) 79 17 - - - Total interest-earning assets Noninterest-earning assets Total assets $ $ $ Interest-bearing liabilities: NOW accounts $ 45 $ 62 $ 56 Passbook savings Money market savings Individual retirement accounts Certificates of deposit Federal Home Loan Bank advances Total interest-bearingliabilities % % % Noninterest-bearing liabilities: Demand deposits Other Total liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ $ Net interest income $ $ $ Interest rate spread (2) % % % Net interest-earning assets (3) $ $ $ Net interest margin (4) % % % Average interest-earning assets to average interest-bearing liabilities % % % Tax-exempt interest income is presented on a tax equivalent basis using a 34% federal tax rate. Interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. Net interest-earning assets represent total interest-earning assets less total interest-bearing liabilities. Net interest margin represents net interest income divided by total interest-earning assets. 14 Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the years indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately, based on the changes due to rate and the changes due to volume. For the Years Ended December 31, 2011 vs. 2010 For the Years Ended December 31, 2010 vs. 2009 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (In thousands) (In thousands) Interest-earning assets: Loans $ $ ) $ ) $ ) $ ) $ ) Federal funds sold (3
